Citation Nr: 1633773	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a back disorder to include degenerative arthritis.

5. Entitlement to service connection for a left knee disorder to include degenerative joint disease.

6. Entitlement to service connection for a left ankle disorder.

7. Entitlement to service connection for a right leg disorder, to include as secondary to degenerative arthritis of the spine.

 8. Entitlement to service connection for a left leg disorder, to include as secondary to degenerative arthritis of the spine.

9. Entitlement to service connection for a right foot disorder.

10. Entitlement to service connection for a left foot disorder.

11. Entitlement to service connection for residuals of a left wrist ganglion cyst excision.

12. Entitlement to service connection for headaches, claimed as migraines.

13. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder, to include as secondary to medication.

14. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

15. Entitlement to service connection for erectile dysfunction, to include as secondary to medication.

16. Entitlement to an earlier effective date prior to October 14, 2009, for the grant of entitlement to nonservice connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011, February 2014, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing in March 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) and based on the evidence of record, the Board has combined and recharacterized the issues of entitlement to service connection for posttraumatic stress disorder and a depressive disorder more broadly into a single claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a depressive disorder.

The issue of entitlement to special monthly pension benefits was denied, and the Veteran was informed of this denial in February 2010.  The Veteran did not file a timely Notice of Disagreement with regard to this issue; therefore, the Board lacks jurisdiction to address this claim.

The Veteran waived his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for acquired psychiatric, left wrist, back, left ankle, and bilateral foot disorders; hepatitis; headaches; hypertension; erectile dysfunction; hearing loss; and bilateral leg neurological disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record raises the issue of entitlement to service connection for varicose veins.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  
 

FINDINGS OF FACT

1. The Veteran currently does not have a diagnosis of tinnitus.

2. The Veteran's left knee degenerative joint disease is not attributable to service.

3. A claim of entitlement to a permanent and total disability evaluation for pension purposes was denied in a February 2007 rating decision, and the Veteran did not perfect a timely appeal therefrom.
 
4. The Veteran's most recent claim of entitlement to a permanent and total disability evaluation for pension purposes was received by VA on October 14, 2009.


CONCLUSIONS OF LAW

1. Tinnitus was not incurred in or aggravated by active service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Left knee degenerative joint disease was not incurred in or aggravated by service, and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3. The February 2007 rating decision denying entitlement to a permanent and total disability evaluation for pension purposes is final.  38 U.S.C.A. § 7105 (West 2014). 

4.  The criteria are not met for an effective date prior to October 14, 2009 for a grant of nonservice-connected pension. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b), 5110; 38 C.F.R. §§ 3.3, 3.102, 3.159, 3.303, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for some claims will be granted on a presumptive basis if they were compensably disabling within one year of discharge from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service may be found where there is continuity of symptomatology since service for a listed chronic disability.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Tinnitus

The Veteran claims entitlement to service connection for tinnitus, based on exposure to noise in service.  At his hearing, the Veteran reported that he had not been diagnosed with hearing loss or tinnitus.  The Veteran had a VA examination in March 2011.  At that examination, the examiner reported that the Veteran denied having tinnitus.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, the persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The appeal is denied based on the absence of a current disorder.

Left Knee Degenerative Joint Disease

The Veteran contends that left knee degenerative joint disease is due to wear and tear in service; specifically, he testified in March 2016 that he had locking up in the left knee in service and which has continued since.

Service medical records show that in January 1974 the Veteran had knee pain after a fall, with no accompanying swelling or edema.

In June 2011, the Veteran underwent a VA examination of his left knee.  The examiner diagnosed the Veteran with minimal degenerative joint disease and a left knee strain.  The appellant was noted to show symptoms of pain, decreased strength, and decreased mobility.  The examiner opined, however, that the disorders were less likely than not caused by or a result of service, acknowledging that the Veteran received treatment in service, but noting no profile or treatment after leaving military service.

At his hearing, the Veteran described a loss of left knee motion and pain as, "just an extension of time, age, it just doesn't get better it gets worse, all I can do is just [accommodate] it as just getting old."  

The preponderance of the most probative shows that the Veteran's degenerative joint disease is less likely than not the result of service.  Though the Veteran did injure his knee in service any residual disability was acute and transitory.  The Veteran did not submit medical evidence of continuous treatment, nor did he provide lay evidence of continuity of symptoms since service.  Because of this, the Veteran's claim for service connection for left knee degenerative arthritis is denied.

At his hearing, the Veteran indicated that a VA physician had told him that some knee symptoms were related to the neurological problems for which he is also seeking service connection.  Those symptoms are either neurological or related to varicose veins, and not to degenerative joint disease.  The Board's denial of service connection for left knee degenerative joint disease does not disturb or affect the Veteran's claim for service connection for his right and left leg neurological disorders.

Earlier Effective Date

The Veteran contends that he should be assigned an earlier effective date for nonservice connected pension benefits because his medical disorder did not significantly change between the 2007 rating decision which denied pension benefits and the grant of pension benefits effective October 14, 2009.

Under VA law, the effective date of an award of pension benefits that is based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The date of claim is determined by the date it was received by VA.  See 38 C.F.R. § 3.1(r).

In this case, the pertinent and applicable law defines a claim to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating intent to apply for a VA benefit might be considered an informal claim provided it identified the benefit sought.  38 C.F.R. § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to express intent to file a claim for VA benefits). 

The Veteran filed a claim for nonservice-connected pension benefits in July 2006.  A February 2007 rating decision denied the claim.  The Veteran filed a notice of disagreement in February 2008, and he was issued a statement of the case in June 2009.  A timely substantive appeal was not thereafter filed.  Hence, the February 2007 rating decision is final.  38 U.S.C.A. § 7105.  The Veteran filed a new claim for pension benefits on October 14, 2009, and pension benefits were granted effective on that date.  

There is no evidence in the claims file that the Veteran filed a timely substantive appeal following the issuance of a statement of the case in June 2009.  Hence, the claim filed on October 14, 2009 was a new claim, filed outside the appeal period of the previous decision.

As evidence of his continuing disorders, the Veteran submitted evidence of a grant of Social Security Benefits issued in September 2009.  However, the decision was both issued and received outside of the appeal period of the previous decision.  Though the Veteran's disorder may not have changed between the initial decision and the October 14, 2009 claim, under the law the effective date of an award of compensation benefits will be the date the claim was received or the date entitlement arose, whichever is later.  Because the October 14, 2009 claim was filed outside of the appeal period of the initial July 2006 claim, it is considered to be a new claim for pension benefits.  Therefore, the date that the claim was received, October 14, 2009, is the later date, and therefore that date is the proper effective date of the award.  

The claim is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for left knee degenerative joint disease is denied.

Entitlement to an earlier effective date prior to October 14, 2009, for the grant of entitlement to nonservice connected pension is denied.


REMAND

The Veteran was granted Social Security disability benefits effective June 13, 2007.  In the grant letter, the Social Security Administration noted that the Veteran had several disorders that contributed to his unemployability, including a foot disability, hypertension, a back disorder, hepatitis C, and a psychiatric disorder.  The Veteran's claims file does not contain the evidence used by Social Security to make the determination of unemployability; as this evidence is likely relevant to the Veteran's VA claims, it must be sought.

At the Veteran's hearing, he also noted some potential outstanding records for his claims relating to his headaches, feet and back.  The Board must give the Veteran the opportunity to supplement the record with medical records from these sources.

A review of the record shows that the Veteran never received a VA examination for his hepatitis, or for his feet, back, and left ankle disorders.  The VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  All four prongs are present for the above disorders; therefore, examinations are necessary.  

The Veteran has offered a November 2015 statement from his VA physician addressing the etiology of his left ankle and back disorders, indicating that they were at least as likely as not related to service; however, the physician's opinion relies only on his lay statements describing his time in service, and not a review of the record.  Therefore, a new opinion based on a review of the claims file is necessary.  Additionally, the Veteran submitted an August 2010 statement from a VA nurse/hepatitis C treatment coordinator regarding the origin of the appellant's hepatitis C stating that inservice vaccinations were "very possibly" the source of the claimant's infection.  Such a statement is, however, conditional in nature and an insufficient basis upon which to grant benefits.  Hence, an examination is necessary to determine the etiology of the Veteran's hepatitis.

The Veteran had a March 2011 VA examination for hearing loss, at which it was determined that his hearing was normal.  However, the examination was five years prior, and during that time, the Veteran's hearing may have worsened to a compensable degree.  Therefore, a new examination is necessary.

The Veteran had a June 2011 examination of his left wrist; at that time, the examiner concluded that the wrist disorder was less likely than not related to service because a lack of continuous treatment or complaints.  However, at his hearing, the Veteran indicated that his wrist had limitations in range of motion and pain continuing since after his surgery in service.  A new opinion is necessary to address this contention.

The Veteran contends that his right and left leg neurological disorders are related to the back disorder for which he is seeking service connection.  An examination is necessary to determine whether these neurological disorders are related to his back disorder.

The Veteran contends that his acquired psychiatric disorder and erectile dysfunction are at least partially due to medication he takes for other disorders.  An examination is necessary to determine whether any diagnosed disorder is related to medication, and, if so, if the medication to which it is related is prescribed for a service-connected disorder.

Finally, the Veteran claims that his hypertension is secondary to his acquired psychiatric disorder.  An examination is necessary to determine whether his hypertension is related to any acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the Social Security Administration and obtain copies of all medical and other records considered as part of any claim for benefits submitted by the Veteran.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by "a doctor in Mobile, Alabama" for his headaches, "a podiatrist in the 1970s" for his feet, and Dr. H.T for his back disorder.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for any of his disorders, particularly of the back and feet.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

3. Thereafter, schedule the Veteran for VA examinations by physicians qualified to address the etiology of any diagnosed hypertension, erectile dysfunction, hepatitis, left wrist disorder, back disorder, left ankle disorder, and foot disorders; as well as any diagnosed lower extremity neurological disorder.  The Veteran's electronic claims file, to include all VBMS and Virtual VA records, must be furnished to the examining physicians.  Following a review of all of the evidence of record and the Veteran's lay statements, the respective examining physician must opine whether the disorder examined is at least as likely as not related to service or any incident of service.  

The examiner who conducts the examination for hepatitis is to note an August 2010 VA nurse's opinion indicating that hepatitis C was "very possibly" caused by vaccinations in service.

The examiner who conducts the neurological study of the appellant's lower extremities is to additionally address whether it is at least as likely as not that any lower extremity neurological disorder is proximately due to or the result of any back disorder.  If not, is it at least as likely as not that any diagnosed lower extremity neurological disorder is caused or permanently aggravated by a back disorder.

If the requested opinions cannot be rendered without resorting to speculation, the physicians must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the physicians, i.e., additional facts are required, or the physicians do not have the needed knowledge or training.

The examining physicians are advised that he or she must discuss the Veteran's self-reported history of symptoms since he served on active duty, including his hearing testimony.  The physician is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the electronic file.  In addition, the physicians must specify in his/her report that the Veteran's Virtual VA and VBMS electronic records have been reviewed.

4.  The Veteran should be scheduled for a VA audiology examination to secure an opinion addressing the etiology of any diagnosed hearing loss.  The Veteran's electronic claims file, to include all VBMS and Virtual VA records, must be furnished to the examining audiologist.  Following a review of all of the evidence of record and the Veteran's lay statements, the audiologist must opine whether the appellant has a hearing loss for VA purposes and, if so, whether it is at least as likely as not that the disorder began during active service or is related to any incident of service. 

The audiologist is advised that he or she must discuss the Veteran's self-reported history of symptoms since he served on active duty, including his hearing testimony.  The audiologist is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the electronic file.  In addition, the physician must specify in his report that the Veteran's Virtual VA and VBMS electronic records have been reviewed.

5. Thereafter, schedule the Veteran for a VA psychiatric examination in order to address the etiology of any diagnosed psychiatric disorder.  The Veteran's electronic claims file, to include all VBMS and Virtual VA records, must be furnished to the examining physician.  Following the examination for any diagnosed psychiatric disorder the examining physician must opine whether it is at least as likely as not that the disorder is related to the appellant's active duty service to include medication used to treat any disorder judged to be related to service. 

The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the physician, i.e., additional facts are required, or the physician does not have the needed knowledge or training.

The examining physician or physicians are advised that they must discuss the Veteran's self-reported history of symptoms since he served on active duty, including his hearing testimony.  The physician is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the electronic file.  In addition, the physician must specify in his report that the Veteran's Virtual VA and VBMS electronic records have been reviewed.

6. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7. After the requested development has been completed, the AOJ should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the physicians documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any way, the AOJ must implement corrective procedures at once. 

8. After completing its review, the AOJ must readjudicate the claims.  If the AOJ does not grant all benefits sought, it must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


